          Case 1:20-cv-05349-VSB Document 4 Filed 07/13/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


      STATE OF NEW YORK,

                         Plaintiff,

         v.                                                       20 Civ. 5349

      UNITED STATES DEPARTMENT
      OF HOMELAND SECURITY; U.S.
      IMMIGRATION AND CUSTOMS
      ENFORCEMENT; CHAD F. WOLF, in his
      official capacity as Acting Secretary of
      Homeland Security; and MATTHEW
      ALBENCE, in his official capacity as
      Acting Director of United States
      Immigration and Customs Enforcement,

                         Defendants.


                                PLAINTIFF’S NOTICE OF MOTION
                                (Fed. R. Civ. P. 65 and 5 U.S.C. § 705)

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 65, Plaintiff

hereby moves the Court for a temporary restraining order or preliminary injunction to enjoin

Defendants from implementing, applying, or taking any action under U.S. Immigration & Customs

Enforcement, Broadcast Message: COVID-19 and Fall 2020 (July 6, 2020), in order to preserve

the status quo pending further proceedings, or until this case is decided on the merits and final

judgment is entered.

       Alternatively, pursuant to 5 U.S.C. § 705, Plaintiff moves for a stay postponing the

effective dates of this agency action pending further proceedings, or until this case is decided on

the merits and final judgment is entered.




                                                1
          Case 1:20-cv-05349-VSB Document 4 Filed 07/13/20 Page 2 of 2




       In support of this motion, Plaintiffs rely on the accompanying Memorandum of Law, the

Declaration of Steven C. Wu, the exhibits attached to that Declaration, the pleadings and papers

on file in this action, and any argument and evidence that is presented on any hearing in this matter.



 DATED: July 13, 2020                            Respectfully submitted,

                                                 LETITIA JAMES
                                                 Attorney General of the State of New York

                                                 Matthew Colangelo
                                                  Chief Counsel for Federal Initiatives

                                                 Elena Goldstein
                                                   Deputy Chief, Civil Rights Bureau

                                                 By: /s/ Steven C. Wu .
                                                 Steven C. Wu, Deputy Solicitor General
                                                 Morenike Fajana, Special Counsel
                                                 Carolyn Fast, Special Counsel
                                                 Joel Marrero, Assistant Attorney General
                                                 (pro hac vice forthcoming)
                                                 Daniela Nogueira, Assistant Attorney General
                                                 Office of the New York Attorney General
                                                 28 Liberty Street
                                                 New York, NY 10005
                                                 Phone: (212) 416-6312
                                                 steven.wu@ag.ny.gov

                                                 Attorneys for the State of New York




                                                  2
